2/2022
 
This office action is in response to the amendments filed on 07/02/2022. Claims 1, 3-7, 9-14, 16-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1, 3-7, 9-14, 16-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 7 and 14 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 7 and 14: “…flushing recovered system data into the memory device after a first time point at which an operation of recovering the system data is completed and before a second time point at which a power off preparation request for instructing an operation configured to prepare for a power off operation is received from a host, and wherein flushing the recovered system data into the memory device comprises flushing the recovered system data into the memory device according to a combination of a firstPage 4 of 9Appl. No. 17154838Client Ref. No.: FP20-2175/HNX/US time period taken for the operation of recovering the system data and a second time period to be taken for an operation of flushing the recovered system data into the memory device..…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114